Citation Nr: 0610667	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory condition with bronchitis, to include as due to 
undiagnosed illness. 

2.  Entitlement to service connection for a left foot muscle 
strain.

3.  Entitlement to an initial disability rating greater than 
10 percent for a low back condition to include degenerative 
joint disease (DJD) and degenerative disc disease (DDD), 
status post laminectomy and discectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1990 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The file was originally before the RO 
in Winston-Salem, North Carolina.  The veteran currently 
lives in Alabama.        

In a May 2003 supplemental statement of the case (SSOC), the 
veteran also received separate ratings of 10 percent each for 
the right and lower extremities for neurologic radiculopathy 
associated with his back condition, by analogy, to Code 8520, 
paralysis of the sciatic nerve.  However, the veteran never 
perfected his appeal by providing a VA Form 9, Appeal to 
Board of Veterans' Appeals, or other substantive appeal for 
this issue, after the RO issued its February 1999 statement 
of the case (SOC) initially denying service connection for 
bilateral foot numbness.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2005).  Therefore, this issue is 
not in appellate status, and is not so inextricably 
intertwined with the back condition that it must be decided 
with it. 

With regard to his service-connected bilateral foot numbness, 
the veteran's representative in the March 2006 Appellant's 
Brief also requested a VA examination to determine the extent 
of the veteran's service-connected bilateral foot neuropathy, 
currently evaluated as 10 percent disabling.  As discussed 
above, this issue is not before the Board at this time.  
Nonetheless, the Board accepts this statement as a new claim 
for an increased rating.  There is no indication that RO has 
ever adjudicated an increased rating claim with respect to 
that issue.  The matter is therefore referred to the RO for 
the appropriate action.
  

FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with an upper respiratory condition to 
include bronchitis.

2.  There is insufficient evidence to show that the veteran 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War period. 

3.  There is no competent evidence that the veteran is 
currently diagnosed with a left foot muscle strain or other 
related disorder.

4.  Under the old criteria, the service-connected lumbar 
(back) disability, even with consideration of the veteran's 
complaints of pain, does not cause moderate limitation of 
motion, or moderate, recurring attacks of intervertebral disc 
syndrome, or lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position.  There is no evidence 
or allegation of vertebra fracture or ankylosis.

5.  Under the new criteria, the service-connected 
thoracolumbar (back) disability, even with consideration of 
the veteran's complaints of pain, does not cause limitation 
of forward flexion of the thoracolumbar spine to 60 degrees 
or less, limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, muscle spasm (or 
guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Ankylosis is not shown.  While 
intervertebral disc syndrome is shown, there is no evidence 
of incapacitating episodes.


CONCLUSIONS OF LAW

1.  Service connection for an upper respiratory condition 
with bronchitis, to include as due to undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Service connection for a left foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for an initial disability rating greater 
than 10 percent for the thoracolumbar back disability are not 
found.  38 C.F.R. §§ 4.1-4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 C.F.R. § 
3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

With respect to the undiagnosed illness claim initially 
mentioned in the March 2006 Appellant's Brief, the veteran's 
DD Form 214 does not reflect receipt of medals, badges, 
decorations, ribbons, wounds in action, or participation in 
campaigns that specifically denote service in the Southwest 
Asia theater of operations.  Although the veteran filled out 
a post-traumatic stress disorder (PTSD) questionnaire in 
which he stated that he served in Kuwait from April 1991 to 
June 1991, there is no evidence that corroborates his 
contention.  In fact, service personnel records (SPRs) and 
service medical records (SMRs) obtained by the RO indicate 
that the only overseas service the veteran had was in 
Germany.  Furthermore, the SPRs show that the veteran was 
stationed solely in Germany from June 1990 to June 1992, 
covering the time period when the veteran says he was in 
Kuwait.  Thus, there is insufficient evidence of service in 
Southwest Asia during the Persian Gulf War.  Consequently, 
any further analysis with regard to an undiagnosed illness is 
not warranted.
       
The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, with respect to 
the veteran's claims for service connection for an upper 
respiratory condition to include bronchitis and a left foot 
muscle strain, post-service medical records fail to reveal 
any diagnosis for these alleged conditions.  Therefore, 
absent evidence of current disabilities, service connection 
cannot be granted in either case. Id. 

Specifically, SMRs show that the veteran was diagnosed with a 
left foot strain in January 1995.  He also received treatment 
for left foot soreness in February 1990 and June 1995.  
Nonetheless, VA examinations performed in February 1998, 
March 2003, and April 2005 are negative for any left foot 
condition aside from his already service-connected left foot 
radiculopathy which is secondary to his back condition.  
Thus, the VA examinations provide probative evidence against 
a current left foot condition related to his left foot muscle 
strain in service.

With regard to his alleged respiratory condition, SMRs 
document chronic respiratory problems and treatment in April 
1990, October 1990, April 1991, May 1991, December 1992, 
March 1993, and April 1995.  Diagnoses during service include 
colds, upper respiratory infections, hay fever, and 
bronchitis.  Thus, there is evidence of a chronic respiratory 
condition while in service. 

In any event, post-service, VA examinations conducted in 
February 1998 and April 2005 are negative for any respiratory 
disorder diagnosis.  X-rays performed in April 2005 for the 
chest were normal.  Diagnostic pulmonary function test (PFT) 
results were also normal at the time of the April 2005 VA 
examination.  In fact, April 2005 examiner opined that the 
shortness of breath the veteran says he experiences after 
prolonged walking "could simply be more cardiogenic."  
Thus, the VA examinations and PFTs performed provide 
probative evidence against a current respiratory condition 
related in any way to service.

Even if the Board were to assume that the veteran does have a 
respiratory disorder for the limited purposes of this 
decision, there is nothing in the record to indicate that 
this disorder is related to service.  Post-service records, 
as whole, provide evidence against such a finding.  The 
veteran's history of smoking only supports such a finding. 

Overall, the Board finds that the post-service medical 
records provide evidence against this claim.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  The claims for service 
connection are denied.  

With respect to his back condition, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With respect to his back claim, the veteran's original claim 
for service connection was received in December 1997.  During 
the course of his claim, VA promulgated new regulations for 
the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  Thus, the amendments may be applied as of, but 
not prior to, September 23, 2002, and September 26, 2003, 
respectively.      

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  The amendments also allow for 
intervertebral disc sydrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.   

The Board notes that the RO addressed both sets of amendments 
in its September 2005 supplemental statement of the case 
(SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

The VA has evaluated the veteran's back disorder under 
multiple diagnostic codes.  The veteran's back condition was 
originally evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5295 (lumbosacral strain) (in 
effect prior to September 26, 2003).  Subsequently, his back 
condition was rated at 10 percent under Code 5293 
(intervertebral disc syndrome) (in effect prior to September 
23, 2002).  The veteran also received separate ratings of 10 
percent each for the right and lower extremities for 
neurologic radiculopathy by analogy to Code 8520, paralysis 
of the sciatic nerve.  .   

After the September 2002 and 2003 amendments, the veteran's 
back condition was rated at 10 percent under Code 5243 
(intervertebral disc syndrome) (in effect after September 26, 
2003).

It has been determined that arthritis (DJD) is associated 
with his service-connected back disability (see March 2003 VA 
examination).  Arthritis, due to trauma, substantiated by 
X-ray finding, is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint group or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Code 5003.  38 C.F.R. § 4.71a, 
Code 5003 (2005).  In this case, as the veteran is currently 
receiving a compensable evaluation for limitation of motion 
of the spine under the new general rating formula for the 
back disorder, arthritis does not provide a basis to increase 
the veteran's evaluation. 

Prior to September 26, 2003, under Code 5292 (limitation of 
motion of lumbar spine), severe limitation of motion warrants 
a 40 percent evaluation, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation, and slight 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  
	
The Board notes that the rating schedule applied here does 
not define a normal range of motion for the lumbar spine.  
However, current regulations do establish normal ranges of 
motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Plate V.  The supplementary information associated with the 
amended regulations state that the ranges of motion were 
based on medical guidelines in existence since 1984.  See 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will 
consider the ranges of motion in the current regulations, 
although the Board is applying the Diagnostic Codes in effect 
prior to the 2002 and 2003 amendments.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Prior to September 26, 2003, Code 5295, severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable evaluation is warranted.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (ankylosis of the lumbar spine) provides a 50 
percent evaluation if ankylosis of the lumbar spine is 
unfavorable and a 40 percent evaluation if favorable. 

Prior to September 23, 2002, Code 5293, intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 60 percent rating when incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted, with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted, with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

Effective September 23, 2002, an "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 until 
September 26, 2003)

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.

As of September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005), unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  With 
unfavorable ankylosis of the entire thoracolumbar spine, a 
50 percent evaluation is warranted.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, requires a 40 
percent evaluation.  A 20 percent evaluation is in order 
when (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent evaluation is warranted when (1) forward 
flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; (2) a combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; (3) with 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height.

Furthermore, under the criteria effective September 26, 2003, 
the VA is to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Notes 1, 2, 4 (2005).  

Also, for VA compensation purposes, "unfavorable ankylosis" 
is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Notes 5-6 (2005).  

As of September 26, 2003 (the current criteria), in rating 
intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5243 (2005).   

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Notes 1 and 2 (2005). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Code 5293 that became effective September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the most recent rule 
indicates that the notes following the version of Diagnostic 
Code 5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was apparently inadvertent and has 
now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004), a final correction that was made effective September 
26, 2003.  Overall, the September 2003 revisions to the 
September 2002 notes for intervertebral disc syndrome under 
Code 5243 were intended to be clarifying; hence, any changes 
were non-substantive in nature.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 10 
percent for the veteran's back condition under any version 
of the rating criteria.  38 C.F.R. § 4.7.  

With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, the veteran's 
lumbar spine disability could be rated under a variety of 
Diagnostic Codes.  However, there is no evidence or 
contention by the veteran of vertebral fracture (Code 5285), 
complete ankylosis of the spine (Code 5286), or ankylosis of 
the lumbar spine (Code 5289).  Therefore, these Codes will 
not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

However, the evidence shows that the veteran's low back 
disability could be rated under Codes 5293 or 5295, in 
addition to Code 5292.  Therefore, the Board will evaluate 
the disability under the Code that will provide the most 
favorable rating under the previous criteria.

With respect to previous criteria, there is simply no 
evidence of moderate limitation of motion to warrant the 
next higher 20 percent rating under Code 5292.  The range of 
motion in degrees recorded at VA examinations show, at most, 
only slight limitation of lumbar spine motion.  See February 
1998 VA examiner report (full range of motion for the 
spine), March 2003 VA examination (80 degrees lumbar 
flexion, 30 degrees full range of motion for extension, 
lateral flexion, and rotation each way), and April 2005 VA 
examination (85 degrees flexion, 30 degrees full range of 
motion for extension, lateral flexion, and rotation each 
way).  In fact, the medical record does not clearly support 
the current evaluation.

With regard to functional loss, according to the February 
1998 VA examiner and VA outpatient records from 1998 to 
2004, some back pain associated with motion was recorded.  
The veteran also suffers from pain due to his service-
connected bilateral knee conditions and his nonservice-
connected hip condition.  However, the April 2005 VA 
examiner specifically recorded no pain, weakness, or fatigue 
upon repetitive motion for the back.  The March 2003 
examiner was silent as to pain, providing more evidence 
against this claim.  Furthermore, the evidence of record is 
also silent as to any weakness, deformity, swelling, 
incoordination, muscle spasm, or atrophy due to his back 
disability.  Consequently, the veteran's back pain simply 
does not rise to the level of warranting an increased rating 
based on any functional loss. 

Under the old scheduler criteria of Code 5295, the evidence 
of record does not show a disability of 20 percent, that is, 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
the standing position.  There was also no indication of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warranting a 40 percent 
evaluation.  Specifically, VA examinations in February 1998, 
March 2003, and April 2005 were negative for muscle spasm, 
listing of the whole spine to the opposite side, or any loss 
of lateral motion.  All x-rays and Magnetic Resonance Imaging 
(MRI) reports were unremarkable in this regard. 

With regard to the previous criteria before September 2002 
for intervertebral disc sydrome, the evidence does not 
support a rating higher than 10 percent under Code 5293.  
That is, although there is evidence of mild radiculopathy to 
the lower extremities partially due to his back condition 
(see VA examinations of February 1998, March 2003, and April 
2005), there is no evidence of moderate recurring attacks to 
warrant a 20 percent evaluation, or of severe, recurring 
attacks, with intermittent relief warranting a 40 percent 
evaluation.  Moreover, there are no persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, which would warrant a 
60 percent evaluation under Code 5293.  In fact, the April 
2005 VA examiner found that lower extremity strength was +5, 
with normal reflexes and cranial nerves intact.  The VA 
examinations of record generally provide evidence against a 
higher rating.    

Accordingly, the evidence of record under the previous 
regulations is against a rating higher than 10 percent for 
the veteran's back condition.  38 C.F.R. § 4.7.  The post-
service medical records are found to provide very negative 
evidence against the veteran's claim under the previous 
regulations.  

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's intervertebral disc syndrome is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The Board finds that applying the amended criteria for Codes 
5293 and 5243 for the time period from September 23, 2002 to 
the present, and for Codes 5235 to 5243 for the time period 
from September 26, 2003 to the present, does not yield a 
higher evaluation than the 10 percent currently assigned.

Under Code 5243 and the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence of record does not 
demonstrate a 20 percent evaluation by (1) forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees (see VA examination of April 2005, 
recording forward flexion of 85 degrees); or (2) combined 
range of motion of the thoracolumbar spine less than 120 
degrees (see April 2005 VA examination documenting 
thoracolumbar combined range of motion of 235 degrees); or 
(3) with muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In this 
regard, the April 2005 VA examination showed normal gait, 
the ability to walk over a mile, and a specific finding that 
the back condition had not worsened over time, providing 
more evidence against this claim.     

Furthermore, there is no evidence of favorable ankylosis of 
the entire thoracolumbar spine warranting a 40 percent 
evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine necessitating a 50 percent evaluation; 
or unfavorable ankylosis of the entire spine warranting a 
100 percent evaluation.  There is no mention of ankylosis at 
all in the evidence of record.  In addition, there is no 
evidence of additional disability to support a higher rating 
to account for functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

With regard to neuropathy, as discussed in the Introduction, 
this issue is not before the Board at this time.  

Furthermore, in accordance with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
the evidence of record does not indicate incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months which would 
support a 20 percent rating under Code 5243.  In fact, there 
is no evidence or allegation of bed rest prescribed by a 
physician to support the existence of any incapacitating 
episode.  Significantly, according to the April 2005 VA 
examiner, the veteran denied any incapacitating episodes.  
Such an admission by the veteran himself provides strong 
evidence against a higher rating.  The Board finds that the 
VA post-service medical evidence of record supplies probative 
evidence against the claim for an initial rating higher than 
10 percent for the veteran's back condition under the new 
criteria.  

The Board adds that it does not find that the veteran's back 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126. 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent, under any applicable version of the rating criteria, 
for the veteran's back condition.  38 C.F.R. § 4.3.  
Ultimately the veteran lacks the requisite limitation of 
motion, ankylosis, muscle spasm, functional loss, or 
incapacitating episodes under any versions of the diagnostic 
code.  

It is undisputed that the veteran's service-connected back 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  Although the veteran has 
generally alleged that he is unable to work due to his back 
condition, the evidence does not reflect unemployability 
solely due to the service-connected back disability.  In this 
regard, Social Security Administration records indicate that 
the veteran has multiple disorders in addition to the low 
back disability including nonservice-connected depression, a 
nonservice-connected hip disorder, and service-connected 
bilateral knee disorder.  The veteran indicates he has PTSD 
due to post-service stressors, providing more evidence 
against this claim.  These records, as a whole, provide 
evidence against this claim. 

There is no competent medical evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment solely due to his back 
disability, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in December 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the SSOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A.  § 5103(a).  See Quartuccio, supra.

The December 2003 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  In any event, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the personal statements he has submitted and the 
Social Security Administration records he has indicated.  
Also, the December 2003 VCAA letter, June 1998 rating 
decision, February 1999 statement of the case (SOC), and 
subsequent SSOCs all advised the veteran of what missing 
evidence was necessary to establish service connection and a 
higher initial disability rating for the issues on appeal.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board observes that the RO issued the December 2003 VCAA 
letter after the June 1998 rating decision on appeal. The 
June 1998 rating decision was prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
required assistance, as discussed below, such that there is 
no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  
Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the issues on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claims for service connection and a higher initial 
disability rating, any questions as to the effective date to 
be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured SMRs, 
SPRs, relevant VA medical examinations and opinions, Social 
Security Administration records, and VA treatment records.  
There is no indication in the claims folder that the veteran 
identified and authorized VA to obtain any relevant private 
records.  

The Board notes the veteran's representative in the March 
2006 Appellant's Brief  requested for the VA to secure 
another VA medical examination and opinion regarding the 
veteran's left foot condition.  However, as discussed above, 
VA examinations and outpatient treatment records demonstrated 
no competent evidence of a current left foot disability aside 
from the bilateral foot numbness secondary to his back for 
which the veteran is already service connected for.  See 
38 U.S.C.A.  § 5103A(d) (indicating there must be competent 
evidence of a current disability to trigger VA's obligation 
to secure a medical opinion).  As service and post-service 
medical records, as a whole, provide no basis to grant this 
claim, the Board finds no basis for another VA examination to 
be obtained.

The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for an upper respiratory condition with 
bronchitis, to include as due to undiagnosed illness is 
denied.

Service connection for a left foot muscle strain is denied.

An initial disability rating greater than 10 percent for a 
low back condition is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


